IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


PATRICK J. BENWAY,

             Appellant,

 v.                                                 Case No. 5D17-3077

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 19, 2018

3.800 Appeal from the Circuit Court
for Osceola County,
Elaine A. Barbour, Judge.

Patrick J. Benway, Quincy, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Brooks v. State, 969 So. 2d 238 (Fla. 2007) (holding that proper

test for motion to correct illegal sentence is whether same sentence could have been

imposed with corrected scoresheet).


ORFINGER, EVANDER and LAMBERT, JJ., concur.